lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2190 Discip|inary DoCket No. 3

Petitioner : No. 75 DB 2015
v. : Attorney Registration No. 62923
|\/|ARK B. PEDUTO, : (A||egheny County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 24th day of Fe|oruary, 2017, upon consideration of the
Recommendation of the Three-|\/|em|oer Pane| of the Discip|inary Board, the Joint
Petition in Support of Discip|ine on Consent is granted, and |\/|ark B. Peduto is
suspended on consent from the Bar of this Commonwea|th for a period of three years,
retroactive to Ju|y 16, 2015. He sha|| comply With a|| provisions of Pa.R.D.E. 217.

Respondent sha|| pay the costs incurred loy the Discip|inary Board in the

investigation and prosecution of this matter.